Order entered July 26, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00436-CV

                            CLEBURNE FOODS, LLC, Appellant

                                               V.

                           OSAMA ZAWIDEH, ET AL., Appellees

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-03395-2008

                                           ORDER
        Before the Court is appellant’s July 25, 2018 motion for an extension of time to file the

letter brief requested by this Court. We GRANT the motion and extend the time August 2,

2018.


                                                      /s/   DAVID EVANS
                                                            JUSTICE